[a612020ex101001.jpg]
Exhibit 10.1 ARBUTUS BIOPHARMA CORPORATION 2016 OMNIBUS SHARE AND INCENTIVE PLAN
(as adopted by the board of directors on April 6, 2016 and approved by the
shareholders on May 19, 2016; and as supplemented by the Committee on May 9,
2019) Section 1. Purpose The purpose of the Plan is to promote the interests of
the Company by aiding the Company in attracting and retaining employees,
officers, consultants, advisors and non-employee Directors to promote the
business and financial success of the Company, to offer such persons incentives
to put forth maximum efforts for the success of the Company’s business and to
compensate such persons through various share and cash based arrangements and
provide them with opportunities for share ownership in the Company, thereby
aligning the interests of such persons with the Company’s shareholders. Section
2. Definitions As used in the Plan, the following terms shall have the meanings
set forth below: (a) “Affiliate” shall mean any entity that, directly or
indirectly through one or more intermediaries, is controlled by the Company. (b)
“Award” shall mean any Option, Stock Appreciation Right, Restricted Stock,
Restricted Stock Unit, Performance Award, Dividend Equivalent or Other Stock-
Based Award granted under the Plan. (c) “Award Agreement” shall mean any written
agreement, contract or other instrument or document evidencing an Award granted
under the Plan (including a document in an electronic medium) executed in
accordance with the requirements of Section 9(c). (d) “Board” shall mean the
Board of Directors of the Company. (e) “Cause” in respect of a Participant
means: (i) if “Cause” is defined in an employment agreement between such
Participant and the Company, the meaning of “Cause” as provided for in such
employment agreement; and



--------------------------------------------------------------------------------



 
[a612020ex101002.jpg]
(ii) if Cause is not so defined, a circumstance that would entitle the Company
to terminate the employment or services of such Participant at law without
notice or compensation as a result of such termination; (f) “Change in Control”
means, unless specified otherwise in an existing agreement with a Participant:
(i) the sale of all or substantially all of the assets of the Company to a non-
Affiliate; (ii) a merger, reorganization, or consolidation involving the Company
in which the voting securities outstanding immediately prior to the transaction
represent or are converted into or exchanged for securities of the surviving or
resulting entity that, immediately upon completion of the transaction, represent
less than 50% of the outstanding voting power of the surviving or resulting
entity; (iii) the acquisition of all or a majority of the outstanding voting
securities of the Company in a single transaction or a series of related
transactions by a person or group of persons; provided however, that a Change in
Control shall not be deemed to have occurred if such Change in Control results
solely from the issuance, in connection with a bona fide financing or series of
financings by the Company or an Affiliate of the Company, of voting securities
of the Company or an Affiliate of the Company or any rights to acquire voting
securities of the Company or an Affiliate of the Company which are convertible
into voting securities, or if the Company effects a transaction solely to change
the Company’s domicile. (g) “Committee” shall mean the Compensation Committee of
the Board or such other committee designated by the Board to administer the
Plan. The Committee shall be comprised of not less than such number of Directors
as shall be required to permit Awards granted under the Plan to qualify under
Rule 16b-3, and each member of the Committee shall be a “non-employee director”
within the meaning of Rule 16b-3 and an “outside director” within the meaning of
Section 162(m). (h) “Company” shall mean Arbutus Biopharma Corporation and any
successor corporation. (i) “Director” shall mean a member of the Board.



--------------------------------------------------------------------------------



 
[a612020ex101003.jpg]
(j) “Dividend Equivalent” shall mean any right granted under Section 6(e) of the
Plan. (k) “Effective Date” shall have the meaning ascribed thereto in Section 11
of the Plan; (l) “Eligible Person” shall mean any employee, officer,
non-employee Director, consultant, independent contractor or advisor providing
services to the Company or any Affiliate, or any such person to whom an offer of
employment or engagement with the Company or any Affiliate is extended. (m)
“Fair Market Value” with respect to a Share as of any date shall mean (a) if the
Share is listed on any established stock exchange, the price of one Share at the
close of the regular trading session of such market or exchange on such date, as
reported by The Wall Street Journal or a comparable reporting service, or, if no
sale of Shares shall have occurred on such date, on the next preceding date on
which there was a sale of Shares; (b) if the Shares are not so listed on any
established stock exchange, the average of the closing “bid” and “asked” prices
quoted by the OTC Bulletin Board, the National Quotation Bureau, or any
comparable reporting service on such date or, if there are no quoted “bid” and
“asked” prices on such date, on the next preceding date for which there are such
quotes for a Share; or (c) if the Shares are not publicly traded as of such
date, the per share value of a Share, as determined by the Board, or any duly
authorized Committee of the Board, in its sole discretion, by applying
principles of valuation with respect thereto. (n) “Full Value Award” shall mean
any Award other than an Option, Stock Appreciation Right or similar Award, the
value of which is based solely on an increase in the value of the Shares after
the date of grant of such Award. (o) “Good Reason” in respect of a Participant
means: (i) if “Good Reason” is defined in an employment agreement between such
Participant and the Company, the meaning of “Good Reason” as provided for in
such employment agreement; and (ii) if Good Reason is not so defined, a
circumstance that would allow a Participant to claim “constructive dismissal” at
law, including a material diminution in the Participant’s title,
responsibilities, reporting relationship or compensation.



--------------------------------------------------------------------------------



 
[a612020ex101004.jpg]
(p) “Non-Qualified Stock Option” shall mean an option granted under Section 6(a)
of the Plan that is not intended to be a U.S. Incentive Stock Option. (q)
“Option” shall mean a U.S. Incentive Stock Option or a Non-Qualified Stock
Option to purchase shares of the Company. (r) “Other Stock-Based Award” shall
mean any right granted under Section 6(f) of the Plan. (s) “Participant” shall
mean an Eligible Person designated to be granted an Award under the Plan. (t)
“Performance Award” shall mean any right granted under Section 6(d) of the Plan.
(u) “Performance Goal” with respect to a Performance Award shall mean one or
more of the following performance goals, either individually, alternatively or
in any combination, applied on a corporate, subsidiary, division, business unit
or line of business basis: • economic value added (EVA); • sales or revenue; •
income (including without limitation operating income, pre tax income and income
attributable to the Company); • cash flow (including without limitation free
cash flow and cash flow from operating, investing or financing activities or any
combination thereof); • earnings (including without limitation earnings before
or after taxes, earnings before interest and taxes (EBIT), earnings before
interest, taxes, depreciation and amortization (EBITDA) and earnings (whether
before or after taxes), EBIT or EBITDA as a percentage of net sales; • returns
(including one or more of return on actual or pro forma assets, net assets,
equity, investment, revenue, sales, capital and net capital employed, total
shareholder return (TSR) and total business return (TBR)); • implementation,
completion or achievement of critical corporate objectives or projects,
including specified milestones in the discovery, development,



--------------------------------------------------------------------------------



 
[a612020ex101005.jpg]
commercialization and/or manufacturing of one or more products or product
candidates; and • share price (minimum $20.00 per Share). Each such Performance
Goal may be based (i) solely by reference to absolute results of individual
performance or organizational performance at various levels (e.g., the Company’s
performance or the performance of a subsidiary, division, business segment or
business unit of the Company) or (ii) upon organizational performance relative
to the comparable performance of other companies selected by the Committee. To
the extent consistent with Section 162(m), the Committee may, when it
establishes performance criteria, also provide for the exclusion of charges
related to an event or occurrence which the Committee determines should
appropriately be excluded, including (X) asset write downs, litigation or claim
judgments or settlements, reorganizations, the impact of acquisitions and
divestitures, restructurings, discontinued operations, extraordinary items, and
other unusual or non recurring charges, (Y) foreign exchange gains and losses or
an event either not directly related to the operations of the Company or not
within the reasonable control of the Company’s management, or (Z) the cumulative
effects of tax or accounting changes in accordance with U.S. generally accepted
accounting principles (or other accounting principles which may then be in
effect). To the extent that Section 162(m) or applicable tax and/or securities
laws change to permit Committee discretion to alter the governing performance
measures without disclosing to shareholders and obtaining shareholder approval
of such changes and without thereby exposing the Company to potentially adverse
tax or other legal consequences, the Committee shall have the sole discretion to
make such changes without obtaining shareholder approval. (v) “Person” shall
mean any individual or entity, including a corporation, partnership, limited
liability company, association, joint venture or trust. (w) “Plan” shall mean
the Arbutus 2016 Omnibus Share and Incentive Plan, as amended from time to time.
(x) “Restricted Stock” shall mean any Share granted under Section 6(c) of the
Plan. (y) “Restricted Stock Unit” shall mean any unit granted under Section 6(c)
of the Plan evidencing the right to receive a Share (or a cash payment equal to
the Fair Market Value of a Share) at some future date.



--------------------------------------------------------------------------------



 
[a612020ex101006.jpg]
(z) “Rule 16b-3” shall mean Rule 16b-3 promulgated by the Securities and
Exchange Commission under the U.S. Exchange Act, as amended, or any successor
rule or regulation. (aa) “Section 162(m)” shall mean Section 162(m) of the U.S.
Code, or any successor provision, and the applicable Treasury Regulations
promulgated thereunder. (bb) “Section 409A” shall mean Section 409A of the U.S.
Code, or any successor provision, and applicable Treasury Regulations and other
applicable guidance thereunder. (cc) “Share” or “Shares” shall mean common
shares without par value in the capital of the Company (or such other securities
or property as may become subject to Awards pursuant to an adjustment made under
Section 4(c) of the Plan). (dd) “Specified Employee” shall mean a specified
employee as defined in Section 409A(a)(2)(B) of the U.S. Code or applicable
proposed or final regulations under Section 409A, determined in accordance with
procedures established by the Company and applied uniformly with respect to all
plans maintained by the Company that are subject to Section 409A. (ee) “Stock
Appreciation Right” shall mean any right granted under Section 4(b) of the Plan.
(ff) “U.S. Code” shall mean the Internal Revenue Code of 1986 of the United
States, as amended from time to time, and any regulations promulgated
thereunder. (gg) “U.S. Exchange Act” shall mean the Securities Exchange Act of
1934 of the United States, as amended. (hh) “U.S. Incentive Stock Option” shall
mean an option granted under Section 6(a) of the Plan that is intended to meet
the requirements of Section 422 of the U.S. Code or any successor provision.
Section 3. Administration (a) Power and Authority of the Committee. The Plan
shall be administered by the Committee. Subject to the express provisions of the
Plan and to applicable law, the Committee shall have full power and authority
to: (i) designate Participants; (ii) determine the type or types of Awards to be
granted to each Participant under the Plan; (iii) determine the number of Shares
to be covered by (or the method by which



--------------------------------------------------------------------------------



 
[a612020ex101007.jpg]
payments or other rights are to be calculated in connection with) each Award;
(iv) determine the terms and conditions of any Award or Award Agreement,
including any terms relating to the forfeiture of any Award and the forfeiture,
recapture or disgorgement of any cash, Shares or other amounts payable with
respect to any Award; (v) amend the terms and conditions of any Award or Award
Agreement, subject to the limitations under Section 7; (vi) accelerate the
exercisability of any Award or the lapse of any restrictions relating to any
Award, subject to the limitations in Section 7, (vii) determine whether, to what
extent and under what circumstances Awards may be exercised in cash, Shares,
other securities, other Awards or other property (excluding promissory notes),
or canceled, forfeited or suspended, subject to the limitations in Section 7;
(viii) determine whether, to what extent and under what circumstances amounts
payable with respect to an Award under the Plan shall be deferred either
automatically or at the election of the holder thereof or the Committee, subject
to the requirements of Section 409A; (ix) interpret and administer the Plan and
any instrument or agreement, including an Award Agreement, relating to the Plan;
(x) establish, amend, suspend or waive such rules and regulations and appoint
such agents as it shall deem appropriate for the proper administration of the
Plan; (xi) make any other determination and take any other action that the
Committee deems necessary or desirable for the administration of the Plan; and
(xii) adopt such modifications, rules, procedures and subplans as may be
necessary or desirable to comply with provisions of the laws of non-U.S.
jurisdictions in which the Company or an Affiliate may operate, including,
without limitation, establishing any special rules for Affiliates, Eligible
Persons or Participants located in any particular country, in order to meet the
objectives of the Plan and to ensure the viability of the intended benefits of
Awards granted to Participants located in such non-United States jurisdictions.
Unless otherwise expressly provided in the Plan, all designations,
determinations, interpretations and other decisions under or with respect to the
Plan or any Award or Award Agreement shall be within the sole discretion of the
Committee, may be made at any time and shall be final, conclusive and binding
upon any Participant, any holder or beneficiary of any Award or Award Agreement,
and any employee of the Company or any Affiliate. (b) Delegation. The Committee
may delegate to one or more officers or Directors of the Company, subject to
such terms, conditions and limitations as the Committee may establish in its
sole discretion, the authority to grant Awards; provided, however, that the
Committee shall not delegate such authority (i) with regard to grants of Awards
to be made to officers of the Company or any Affiliate who are



--------------------------------------------------------------------------------



 
[a612020ex101008.jpg]
subject to Section 16 of the U.S. Exchange Act or (ii) in such a manner as would
cause the Plan not to comply with the requirements of Section 162(m), applicable
exchange rules or applicable corporate law. (c) Power and Authority of the
Board. Notwithstanding anything to the contrary contained herein, (i) the Board
may, at any time and from time to time, without any further action of the
Committee, exercise the powers and duties of the Committee under the Plan,
unless the exercise of such powers and duties by the Board would cause the Plan
not to comply with the requirements of Rule 16b-3 or Section 162(m); and (ii)
only the Committee (or another committee of the Board comprised of directors who
qualify as independent directors within the meaning of the independence rules of
any applicable securities exchange where the Shares are then listed) may grant
Awards to Directors who are not also employees of the Company or an Affiliate
(d) Indemnification. To the full extent permitted by law, (i) no member of the
Board, the Committee or any person to whom the Committee delegates authority
under the Plan shall be liable for any action or determination taken or made in
good faith with respect to the Plan or any Award made under the Plan, and (ii)
the members of the Board, the Committee and each person to whom the Committee
delegates authority under the Plan shall be entitled to indemnification by the
Company with regard to such actions and determinations. The provisions of this
paragraph shall be in addition to such other rights of indemnification as a
member of the Board, the Committee or any other person may have by virtue of
such person’s position with the Company. Section 4. Shares Available for Awards
(a) Shares Available. Subject to adjustment as provided in Section 4(c) of the
Plan, the aggregate number of Shares that may be issued under all Awards under
the Plan shall equal 5,000,000. The aggregate number of Shares that may be
issued under all Awards under the Plan shall be reduced by Shares subject to
Awards issued under the Plan in accordance with the Share counting rules
described in Section 4(b) below. (b) Counting Shares. For purposes of this
Section 4, except as set forth in this Section 4(b), if an Award entitles the
holder thereof to receive or purchase Shares, the number of Shares covered by
such Award or to which such Award relates shall be



--------------------------------------------------------------------------------



 
[a612020ex101009.jpg]
counted on the date of grant of such Award against the aggregate number of
Shares available for granting Awards under the Plan. (i) Shares Added Back to
Reserve. Subject to the limitations in (ii) below, if any Shares covered by an
Award or to which an Award relates are not purchased or are forfeited or are
reacquired by the Company (including any Awards that are settled in cash), or if
an Award otherwise terminates or is cancelled without delivery of any Shares,
then the number of Shares counted against the aggregate number of Shares
available under the Plan with respect to such Award, to the extent of any such
forfeiture, reacquisition by the Company, termination or cancellation, shall
again be available for granting Awards under the Plan. (ii) Shares Not Added
Back to Reserve. Notwithstanding anything to the contrary in (i) above, the
following Shares will not again become available for issuance under the Plan:
(A) any Shares which would have been issued upon any exercise of an Option but
for the fact that the exercise price was paid by a “net exercise” pursuant to
Section 6(a)(iii)(B) or any Shares tendered in payment of the exercise price of
an Option; (B) any Shares withheld by the Company or Shares tendered to satisfy
any tax withholding obligation with respect to an Award under the Plan; (C)
Shares covered by a share-settled Stock Appreciation Right issued under the Plan
that are not issued in connection with settlement in Shares upon exercise; or
(D) Shares that are repurchased by the Company using Option exercise proceeds.
(iii) Cash-Only Awards. Awards that do not entitle the holder thereof to receive
or purchase Shares shall not be counted against the aggregate number of Shares
available for Awards under the Plan. (iv) Substitute Awards Relating to Acquired
Entities. Shares issued under Awards granted in substitution for awards
previously granted by an entity that is acquired by or merged with the Company
or an Affiliate shall not be counted against the aggregate number of Shares
available for Awards under the Plan. (c) Adjustments. In the event that any
dividend (other than a regular cash dividend) or other distribution (whether in
the form of cash, Shares, other securities or other property), recapitalization,
stock split, reverse stock split, reorganization, merger, consolidation,
split-up, spin-off, combination, repurchase or exchange of Shares or



--------------------------------------------------------------------------------



 
[a612020ex101010.jpg]
other securities of the Company, issuance of warrants or other rights to
purchase Shares or other securities of the Company or other similar corporate
transaction or event affects the Shares such that an adjustment is necessary in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan, then the Committee shall, in such
manner as it may deem equitable, adjust any or all of (i) the number and type of
Shares (or other securities or other property) that thereafter may be made the
subject of Awards, (ii) the number and type of Shares (or other securities or
other property) subject to outstanding Awards, (iii) the purchase price or
exercise price with respect to any Award and (iv) the limitations contained in
Section 4(d)(i) below; provided, however, that the number of Shares covered by
any Award or to which such Award relates shall always be a whole number. Such
adjustment shall be made by the Committee or the Board, whose determination in
that respect shall be final, binding and conclusive. (d) Award Limitations Under
the Plan. The limitation contained in this Section 4(d) shall apply only with
respect to any Award or Awards granted under this Plan, and limitations on
awards granted under any other shareholder-approved incentive plan maintained by
the Company will be governed solely by the terms of such other plan. (i) Section
162(m) Limitation for Awards Denominated in Shares. No Eligible Person may be
granted any Stock Options, Stock Appreciation Rights or Performance Awards
denominated in Shares, for more than 2,500,000 Shares (subject to adjustment as
provided for in Section 4(c) of the Plan), in the aggregate in any calendar
year. (ii) Section 162(m) Limitation for Performance Awards Denominated in Cash.
The maximum amount payable pursuant to all Performance Awards denominated in
cash to any Eligible Person in the aggregate in any calendar year shall be
$5,000,000 in value. This limitation contained in this Section 4(d)(ii) does not
apply to any Award or Awards subject to the limitation contained in Section
4(d)(i). (iii) Limitation Awards Granted to Non-Employee Directors. No Director
who is not also an employee of the Company or an Affiliate may be granted any
Award or Awards denominated in Shares that exceed in the aggregate $500,000
(such value computed as of the date of grant in accordance with applicable
financial accounting rules) in any calendar year. The foregoing



--------------------------------------------------------------------------------



 
[a612020ex101011.jpg]
limit shall not apply to any Award made pursuant to any election by the Director
to receive an Award in lieu of all or a portion of annual and committee
retainers and annual meeting fees. Section 5. Eligibility Any Eligible Person
shall be eligible to be designated as a Participant. In determining which
Eligible Persons shall receive an Award and the terms of any Award, the
Committee may take into account the nature of the services rendered by the
respective Eligible Persons, their present and potential contributions to the
success of the Company or such other factors as the Committee, in its
discretion, shall deem relevant. Notwithstanding the foregoing, a U.S. Incentive
Stock Option may only be granted to full-time or part-time employees (which term
as used herein includes, without limitation, officers and Directors who are also
employees), and a U.S. Incentive Stock Option shall not be granted to an
employee of an Affiliate unless such Affiliate is also a “subsidiary
corporation” of the Company within the meaning of Section 424(f) of the U.S.
Code or any successor provision. Section 6. Awards (a) Options. The Committee is
hereby authorized to grant Options to Eligible Persons with the following terms
and conditions and with such additional terms and conditions not inconsistent
with the provisions of the Plan as the Committee shall determine: (i) Exercise
Price. The purchase price per Share purchasable under an Option shall be
determined by the Committee and shall not be less than 100% of the Fair Market
Value of a Share on the date of grant of such Option; provided, however, that
the Committee may designate a purchase price below Fair Market Value on the date
of grant if the Option is granted in substitution for a stock option previously
granted by an entity that is acquired by or merged with the Company or an
Affiliate. (ii) Option Term. The term of each Option shall be fixed by the
Committee at the date of grant but shall not be longer than 10 years from the
date of grant. Notwithstanding the foregoing, the Committee may provide in the
terms of an Option (either at grant or by subsequent modification) that, to the
extent consistent with Section 409A, in the event that on the last business day
of the term of an Option (other than a U.S. Incentive Stock Option) (i) the
exercise of the Option is prohibited by applicable law or (ii) Shares may not be
purchased or sold by certain employees or directors of the Company due



--------------------------------------------------------------------------------



 
[a612020ex101012.jpg]
to the “black-out period” of a Company policy or a “lock-up” agreement
undertaken in connection with an issuance of securities by the Company, the term
of the Option shall be extended for a period of not more than thirty (30) days
following the end of the legal prohibition, black-out period or lock-up
agreement. (iii) Time and Method of Exercise. The Committee shall determine the
time or times at which an Option may be exercised in whole or in part and the
method or methods by which, and the form or forms, including, but not limited
to, cash, Shares (actually or by attestation), other securities, other Awards or
other property, or any combination thereof, having a Fair Market Value on the
exercise date equal to the applicable exercise price, in which, payment of the
exercise price with respect thereto may be made or deemed to have been made. (A)
Promissory Notes. Notwithstanding the foregoing, the Committee may not accept a
promissory note as consideration. (B) Net Exercises. The Committee may, in its
discretion, permit an Option to be exercised by delivering to the Participant a
number of Shares having an aggregate Fair Market Value (determined as of the
date of exercise) equal to the excess, if positive, of the Fair Market Value of
the Shares underlying the Option being exercised on the date of exercise, over
the exercise price of the Option for such Shares. (iv) U.S. Incentive Stock
Options. Notwithstanding anything in the Plan to the contrary, the following
additional provisions shall apply to the grant of stock options which are
intended to qualify as U.S. Incentive Stock Options: (A) The aggregate number of
Shares that may be issued under all U.S. Incentive Stock Options under the Plan
shall be 5,000,000 Shares. (B) The Committee will not grant U.S. Incentive Stock
Options in which the aggregate Fair Market Value (determined as of the time the
Option is granted) of the Shares with respect to which U.S. Incentive Stock
Options are exercisable for the first time by any Participant during any
calendar year (under this Plan and all other plans of the Company and its
Affiliates) shall exceed $100,000.



--------------------------------------------------------------------------------



 
[a612020ex101013.jpg]
(C) All U.S. Incentive Stock Options must be granted within ten years from the
earlier of the date on which this Plan was adopted by the Board or the date this
Plan was approved by the shareholders of the Company. (D) Unless sooner
exercised, all U.S. Incentive Stock Options shall expire and no longer be
exercisable no later than 10 years after the date of grant; provided, however,
that in the case of a grant of a U.S. Incentive Stock Option to a Participant
who, at the time such Option is granted, owns (within the meaning of Section 422
of the U.S. Code) shares possessing more than 10% of the total combined voting
power of all classes of shares of the Company or of its Affiliates, such U.S.
Incentive Stock Option shall expire and no longer be exercisable no later than
five years from the date of grant. (E) The purchase price per Share for a U.S.
Incentive Stock Option shall be not less than 100% of the Fair Market Value of a
Share on the date of grant of the U.S. Incentive Stock Option; provided,
however, that, in the case of the grant of a U.S. Incentive Stock Option to a
Participant who, at the time such Option is granted, owns (within the meaning of
Section 422 of the U.S. Code) shares possessing more than 10% of the total
combined voting power of all classes of shares of the Company or of its
Affiliates, the purchase price per Share purchasable under a U.S. Stock Option
shall be not less than 110% of the Fair Market Value of a Share on the date of
grant of the U.S. Incentive Stock Option. (F) Any U.S. Incentive Stock Option
authorized under the Plan shall contain such other provisions as the Committee
shall deem advisable, but shall in all events be consistent with and contain all
provisions required in order to qualify the Option as a U.S. Stock Option. (b)
Stock Appreciation Rights. The Committee is hereby authorized to grant Stock
Appreciation Rights to Eligible Persons subject to the terms of the Plan and any
applicable Award Agreement. A Stock Appreciation Right granted under the Plan
shall confer on the holder thereof a right to receive upon exercise thereof the
excess of (i) the Fair Market Value of one Share on the date of exercise over
(ii) the grant price of the Stock Appreciation Right as specified by the
Committee, which price



--------------------------------------------------------------------------------



 
[a612020ex101014.jpg]
shall not be less than 100% of the Fair Market Value of one Share on the date of
grant of the Stock Appreciation Right; provided, however, that the Committee may
designate a grant price below Fair Market Value on the date of grant if the
Stock Appreciation Right is granted in substitution for a stock appreciation
right previously granted by an entity that is acquired by or merged with the
Company or an Affiliate. Subject to the terms of the Plan and any applicable
Award Agreement, the grant price, term, methods of exercise, dates of exercise,
methods of settlement and any other terms and conditions of any Stock
Appreciation Right shall be as determined by the Committee (except that the term
of each Stock Appreciation Right shall be subject to the same limitations in
Section 6(a)(ii) applicable to Options). The Committee may impose such
conditions or restrictions on the exercise of any Stock Appreciation Right as it
may deem appropriate. (c) Restricted Stock and Restricted Stock Units. The
Committee is hereby authorized to grant an Award of Restricted Stock and
Restricted Stock Units to Eligible Persons with the following terms and
conditions and with such additional terms and conditions not inconsistent with
the provisions of the Plan as the Committee shall determine: (i) Restrictions.
Shares of Restricted Stock and Restricted Stock Units shall be subject to such
restrictions as the Committee may impose (including, without limitation, any
limitation on the right to vote a Share of Restricted Stock or the right to
receive any dividend or other right or property with respect thereto), which
restrictions may lapse separately or in combination at such time or times, in
such installments or otherwise as the Committee may deem appropriate.
Notwithstanding the foregoing, rights to dividend or Dividend Equivalent
payments shall be subject to the limitations described in Section 6(e). (ii)
Issuance and Delivery of Shares. Any Restricted Stock granted under the Plan
shall be issued at the time such Awards are granted and may be evidenced in such
manner as the Committee may deem appropriate, including book-entry registration
or issuance of a share certificate or certificates, which certificate or
certificates shall be held by the Company or held in nominee name by the share
transfer agent or brokerage service selected by the Company to provide such
services for the Plan. Such certificate or certificates shall be registered in
the name of the Participant and shall bear an appropriate legend referring to
the restrictions applicable to such Restricted Stock. Shares representing
Restricted Stock that are no



--------------------------------------------------------------------------------



 
[a612020ex101015.jpg]
longer subject to restrictions shall be delivered (including by updating the
book-entry registration) to the Participant promptly after the applicable
restrictions lapse or are waived. In the case of Restricted Stock Units, no
Shares shall be issued at the time such Awards are granted. Upon the lapse or
waiver of restrictions and the restricted period relating to Restricted Stock
Units evidencing the right to receive Shares, such Shares shall be issued and
delivered to the holder of the Restricted Stock Units. (iii) Forfeiture. Except
as otherwise determined by the Committee or as provided in an Award Agreement,
upon a Participant’s termination of employment or resignation or removal as a
Director (in either case, as determined under criteria established by the
Committee) during the applicable restriction period, all Shares of Restricted
Stock and all Restricted Stock Units held by such Participant at such time shall
be forfeited and reacquired by the Company; provided, however, that the
Committee may waive in whole or in part any or all remaining restrictions with
respect to Shares of Restricted Stock or Restricted Stock Units. (d) Performance
Awards. The Committee is hereby authorized to grant to Eligible Persons
Performance Awards that are intended to be “qualified performance-based
compensation” within the meaning of Section 162(m). A Performance Award granted
under the Plan (i) may be denominated or payable in cash, Shares (including,
without limitation, Restricted Stock and Restricted Stock Units), other
securities, other Awards or other property and (ii) shall confer on the holder
thereof the right to receive payments, in whole or in part, upon the achievement
of one or more objective Performance Goals during such performance periods as
the Committee shall establish. Subject to the terms of the Plan, the Performance
Goals to be achieved during any performance period, the length of any
performance period, the amount of any Performance Award granted, the amount of
any payment or transfer to be made pursuant to any Performance Award and any
other terms and conditions of any Performance Award shall be determined by the
Committee. Performance Awards shall be conditioned solely on the achievement of
one or more objective Performance Goals established by the Committee within the
time prescribed by Section 162(m), and shall otherwise comply with the
requirements of Section 162(m), as described below; provided, however, that to
the extent a Performance Goal is based on share price, such Performance Goal
shall include a minimum threshold share price of at least $20.00 per Share
(subject to adjustment made under Section 4(c) of the Plan).



--------------------------------------------------------------------------------



 
[a612020ex101016.jpg]
(i) Timing of Designations; Duration of Performance Periods. For each
Performance Award, the Committee shall, not later than 90 days after the
beginning of each performance period, (i) designate all Participants for such
performance period and (ii) establish the objective performance factors for each
Participant for that performance period on the basis of one or more of the
Performance Goals, the outcome of which is substantially uncertain at the time
the Committee actually establishes the Performance Goal. The Committee shall
have sole discretion to determine the applicable performance period, provided
that in the case of a performance period less than 12 months, in no event shall
a performance goal be considered to be pre-established if it is established
after 25% of the performance period (as scheduled in good faith at the time the
Performance Goal is established) has elapsed. To the extent required under
Section 162(m), the terms of the objective performance factors must preclude
discretion to increase an amount paid in connection with an Award, but may
permit discretion to reduce such amount. (ii) Certification. Following the close
of each performance period and prior to payment of any amount to a Participant
with respect to a Performance Award, the Committee shall certify in writing as
to the attainment of all factors (including the performance factors for a
Participant) upon which any payments to a Participant for that performance
period are to be based. (e) Dividend Equivalents. The Committee is hereby
authorized to grant Dividend Equivalents to Eligible Persons under which the
Participant shall be entitled to receive payments (in cash, Shares, other
securities, other Awards or other property as determined in the discretion of
the Committee) equivalent to the amount of cash dividends paid by the Company to
holders of Shares with respect to a number of Shares determined by the
Committee. Subject to the terms of the Plan and any applicable Award Agreement,
such Dividend Equivalents may have such terms and conditions as the Committee
shall determine. Notwithstanding the foregoing, (i) the Committee may not grant
Dividend Equivalents to Eligible Persons in connection with grants of Options,
Stock Appreciation Rights or other Awards the value of which is based solely on
an increase in the value of the Shares after the date of grant of such Award,
and (ii) no dividend or Dividend Equivalent payments shall be made to a
Participant with respect to any Performance Award or other Award subject to
performance-based vesting conditions prior to the date on which all conditions
or restrictions relating to such Award (or portion thereof to which the dividend
or Dividend Equivalent relates) have been satisfied, waived or lapsed.



--------------------------------------------------------------------------------



 
[a612020ex101017.jpg]
(f) Other Stock-Based Awards. The Committee is hereby authorized to grant to
Eligible Persons such other Awards that are denominated or payable in, valued in
whole or in part by reference to, or otherwise based on or related to, Shares
(including, without limitation, securities convertible into Shares), as are
deemed by the Committee to be consistent with the purpose of the Plan. The
Committee shall determine the terms and conditions of such Awards, subject to
the terms of the Plan and any applicable Award Agreement. No Award issued under
this Section 6(f) shall contain a purchase right or an option-like exercise
feature. (g) General. (i) Consideration for Awards. Awards may be granted for no
cash consideration or for any cash or other consideration as may be determined
by the Committee or required by applicable law. (ii) Awards May Be Granted
Separately or Together. Awards may, in the discretion of the Committee, be
granted either alone or in addition to, in tandem with or in substitution for
any other Award or any award granted under any other plan of the Company or any
Affiliate. Awards granted in addition to or in tandem with other Awards or in
addition to or in tandem with awards granted under any other plan of the Company
or any Affiliate may be granted either at the same time as or at a different
time from the grant of such other Awards or awards. (iii) Forms of Payment under
Awards. Subject to the terms of the Plan and of any applicable Award Agreement,
payments or transfers to be made by the Company or an Affiliate upon the grant,
exercise or payment of an Award may be made in such form or forms as the
Committee shall determine (including, without limitation, cash, Shares, other
securities (but excluding promissory notes), other Awards or other property or
any combination thereof), and may be made in a single payment or transfer, in
installments or on a deferred basis, in each case in accordance with rules and
procedures established by the Committee. Such rules and procedures may include,
without limitation, provisions for the payment or crediting of reasonable
interest on installment or deferred payments or the grant or crediting of
Dividend Equivalents with respect to installment or deferred payments. (iv)
Limits on Transfer of Awards. Except as otherwise provided by the Committee in
its discretion and subject to such additional terms and



--------------------------------------------------------------------------------



 
[a612020ex101018.jpg]
conditions as it determines, no Award (other than fully vested and unrestricted
Shares issued pursuant to any Award) and no right under any such Award shall be
transferable by a Participant other than by will or by the laws of descent and
distribution, and no Award (other than fully vested and unrestricted Shares
issued pursuant to any Award) or right under any such Award may be pledged,
alienated, attached or otherwise encumbered, and any purported pledge,
alienation, attachment or encumbrance thereof shall be void and unenforceable
against the Company or any Affiliate. Where the Committee does permit the
transfer of an Award other than a fully vested and unrestricted Share, such
permitted transfer shall be for no value and in accordance with the rules of
Form S-8. The Committee may also establish procedures as it deems appropriate
for a Participant to designate a person or persons, as beneficiary or
beneficiaries, to exercise the rights of the Participant and receive any
property distributable with respect to any Award in the event of the
Participant’s death. (v) Restrictions; Securities Exchange Listing. All Shares
or other securities delivered under the Plan pursuant to any Award or the
exercise thereof shall be subject to such restrictions as the Committee may deem
advisable under the Plan, applicable federal or state securities laws and
regulatory requirements, and the Committee may cause appropriate entries to be
made with respect to, or legends to be placed on the certificates for, such
Shares or other securities to reflect such restrictions. The Company shall not
be required to deliver any Shares or other securities covered by an Award unless
and until the requirements of any federal or state securities or other laws,
rules or regulations (including the rules of any securities exchange) as may be
determined by the Company to be applicable are satisfied. (vi) Prohibition on
Option and Stock Appreciation Right Repricing. Except as provided in Section
4(c) hereof, the Committee may not, without prior approval of the Company’s
shareholders, seek to effect any re-pricing of any previously granted,
“underwater” Option or Stock Appreciation Right by: (i) amending or modifying
the terms of the Option or Stock Appreciation Right to lower the exercise price;
(ii) canceling the underwater Option or Stock Appreciation Right and granting
either (A) replacement Options or Stock Appreciation Rights having a lower
exercise price; or (B) Restricted Stock, Restricted Stock Units, Performance
Award or Other Stock-Based Award in exchange; or (iii) cancelling or
repurchasing the underwater Option or Stock Appreciation Right for cash or other
securities.



--------------------------------------------------------------------------------



 
[a612020ex101019.jpg]
An Option or Stock Appreciation Right will be deemed to be “underwater” at any
time when the Fair Market Value of the Shares covered by such Award is less than
the exercise price of the Award. (vii) Section 409A Provisions. Notwithstanding
anything in the Plan or any Award Agreement to the contrary, to the extent that
any amount or benefit that constitutes “deferred compensation” to a Participant
under Section 409A and applicable guidance thereunder is otherwise payable or
distributable to a Participant under the Plan or any Award Agreement solely by
reason of the occurrence of a Change in Control or due to the Participant’s
disability or “separation from service” (as such term is defined under Section
409A), such amount or benefit will not be payable or distributable to the
Participant by reason of such circumstance unless the Committee determines in
good faith that (i) the circumstances giving rise to such Change in Control,
disability or separation from service meet the definition of a Change in
Control, disability, or separation from service, as the case may be, in Section
409A(a)(2)(A) of the U.S. Code and applicable proposed or final regulations, or
(ii) the payment or distribution of such amount or benefit would be exempt from
the application of Section 409A by reason of the short-term deferral exemption
or otherwise. Any payment or distribution that otherwise would be made to a
Participant who is a Specified Employee (as determined by the Committee in good
faith) on account of separation from service may not be made before the date
which is six months after the date of the Specified Employee’s separation from
service (or if earlier, upon the Specified Employee’s death) unless the payment
or distribution is exempt from the application of Section 409A by reason of the
short-term deferral exemption or otherwise. (viii) Acceleration of Vesting or
Exercisability – Performance Awards. Award Agreements may provide that, in the
event a Participant’s employment is terminated without Cause or a Participant
resigns for Good Reason at any time during the 12-month period following a
Change in Control, all Performance Awards shall be considered to be earned and
payable based on implementation, completion or achievement of performance goals
or based on target performance (either in full or pro rata based on the portion
of Performance Period completed as of the date of the Change in Control), and
any limitations or other restrictions shall lapse and such Performance Awards
shall be immediately settled or distributed; provided, however that no Award
Agreement shall accelerate the exercisability of any Award or



--------------------------------------------------------------------------------



 
[a612020ex101020.jpg]
result in the lapse of restrictions relating to any Award in connection with a
Change in Control unless such acceleration occurs upon the consummation of (or
effective immediately prior to the consummation of, provided that the
consummation subsequently occurs) such Change in Control. (ix) Ceasing to be an
Eligible Person – Vesting of Options and Stock Appreciation Rights. Except as
otherwise determined by the Committee, all Options and Stock Appreciation Rights
will cease to vest as at the date upon which the Participant ceases to be an
Eligible Person; provided, however, that in the event of the death of the
Participant prior to the Participant ceasing to be an Eligible Person, all
Options and Stock Appreciation Rights of such Participant shall become
immediately vested. (x) Ceasing to be an Eligible Person – Termination of
Options and Stock Appreciation Rights. Except as otherwise determined by the
Committee, each Option and Stock Appreciation Right granted pursuant to this
Plan will, subject to the provisions of this Plan, expire automatically on the
earlier of: (A) in the event the Participant ceases to be an Eligible Person for
any reason, other than the death of the Participant or the termination of the
Participant for Cause, such period of time after the date on which the
Participant ceases to be an Eligible Person as may be (i) specified by the
Committee, or (ii) set out in an agreement among the Participant and the
Company; provided, however, that in the absence of such a specification or
agreement, will be deemed to be the date that is three months following the
Participant ceasing to be an Eligible Person; (B) in the event of the
termination of the Participant as a director, officer, employee or consultant of
the Company or an Affiliate for Cause, the date of such termination; (C) in the
event of the death of a Participant prior to: (i) the Participant ceasing to be
an Eligible Person; or (ii) the date which is the number of days specified by
the Committee pursuant to subparagraph (A) above from the date on which the
Participant ceased to be an Eligible Person, the date which is one year after
the date of death of such Participant or such other date as may be specified by
the Committee and which period will be specified in the Award Agreement with the
Participant with respect to such Option or Stock Appreciation Right; provided,
however, that, notwithstanding the foregoing provisions of subparagraphs (A),
(B) and (C) of this Section 6(g)(ix), the Committee may, subject Section 7 of
this Plan, at any time prior to expiry of an Option or Stock Appreciation Right,
extend the period of time within which an Option or Stock Appreciation Right may
be exercised



--------------------------------------------------------------------------------



 
[a612020ex101021.jpg]
by a Participant who has ceased to be an Eligible Person, but any such extension
shall not be granted beyond the original expiry date of such Option or Stock
Appreciation Right as provided for in Section 6(a) and 6(b) above, as
applicable. (xi) Termination of a Participant for Cause. Notwithstanding any
other provision of this Plan, in the case of a Participant’s termination for
Cause, any and all then outstanding Awards granted to such Participant, whether
or not vested, shall be immediately forfeited and cancelled, without any
consideration therefore, and any and all rights of such Participant with respect
to or arising from this Plan shall terminate, as of the commencement of the date
that notice of such termination is given, without regard to any period of
reasonable notice or any salary continuance, except as otherwise determined by
the Committee. Section 7. Amendment and Termination; Corrections (a) Amendments
to the Plan and Awards. The Board may from time to time amend, suspend or
terminate this Plan, and the Committee may amend the terms of any previously
granted Award, provided that no amendment to the terms of any previously granted
Award may, (except as expressly provided in the Plan) materially and adversely
alter or impair the terms or conditions of the Award previously granted to a
Participant under this Plan without the written consent of the Participant or
holder thereof. Any amendment to this Plan, or to the terms of any Award
previously granted, is subject to compliance with all applicable laws, rules,
regulations and policies of any applicable governmental entity or securities
exchange, including receipt of any required approval from the governmental
entity or stock exchange. For greater certainty and without limiting the
foregoing, the Board may amend, suspend, terminate or discontinue the Plan, and
the Committee may amend or alter any previously granted Award, as applicable,
without obtaining the approval of shareholders of the Company in order to: (i)
amend the eligibility for, and limitations or conditions imposed upon,
participation in the Plan; (ii) amend any terms relating to the granting or
exercise of Awards, including but not limited to terms relating to the amount
and payment of the exercise price, or the vesting, expiry, assignment or
adjustment of Awards, or



--------------------------------------------------------------------------------



 
[a612020ex101022.jpg]
otherwise waive any conditions of or rights of the Company under any outstanding
Award, prospectively or retroactively; (iii) make changes that are necessary or
desirable to comply with applicable laws, rules, regulations and policies of any
applicable governmental entity or stock exchange (including amendments to Awards
necessary or desirable to avoid any adverse tax results under Section 409A), and
no action taken to comply shall be deemed to impair or otherwise adversely alter
or impair the rights of any holder of an Award or beneficiary thereof; or (iv)
amend any terms relating to the administration of the Plan, including the terms
of any administrative guidelines or other rules related to the Plan. For greater
certainty, prior approval of the shareholders of the Company shall be required
for any amendment to the Plan or an Award that would: (i) require shareholder
approval under the rules or regulations of the Securities and Exchange
Commission, the National Association of Securities Dealers Inc. Automated
Quotation System (NASDAQ) or any other securities exchange that are applicable
to the Company; (ii) increase the number of shares authorized under the Plan as
specified in Section 4(a) of the Plan; (iii) increase the number of shares or
value subject to the limitations contained in Section 4(d) of the Plan or
otherwise cause the Section 162(m) exemption for qualified performance-based
compensation to become unavailable with respect to the Plan; (iv) permit
repricing of Options or Stock Appreciation Rights, which is currently prohibited
by Section 6(g)(vi) of the Plan; (v) permit the award of Options or Stock
Appreciation Rights at a price less than 100% of the Fair Market Value of a
Share on the date of grant of such Option or Stock Appreciation Right, contrary
to the provisions of Section 6(a)(i) and Section 6(b) of the Plan; or (vi)
increase the maximum term permitted for Options and Stock Appreciation Rights as
specified in Section 6(a)(ii) and Section 6(b).



--------------------------------------------------------------------------------



 
[a612020ex101023.jpg]
(b) Corporate Transactions. In the event of any reorganization, merger,
consolidation, split-up, spin-off, combination, plan of arrangement, take-over
bid or tender offer, repurchase or exchange of Shares or other securities of the
Company or any other similar corporate transaction or event involving the
Company (or the Company shall enter into a written agreement to undergo such a
transaction or event), the Committee or the Board may, in its sole discretion,
provide for any of the following to be effective upon the consummation of the
event (or effective immediately prior to the consummation of the event, provided
that the consummation of the event subsequently occurs), and no action taken
under this Section 7(b) shall be deemed to impair or otherwise adversely alter
the rights of any holder of an Award or beneficiary thereof: (i) either (A)
termination of the Award, whether or not vested, in exchange for an amount of
cash and/or other property, if any, equal to the amount that would have been
attained upon the exercise of the Award or realization of the Participant’s
rights (and, for the avoidance of doubt, if, as of the date of the occurrence of
the transaction or event described in this Section 7(b)(i)(A), the Committee or
the Board determines in good faith that no amount would have been attained upon
the exercise of the Award or realization of the Participant’s rights, then the
Award may be terminated by the Company without any payment) or (B) the
replacement of the Award with other rights or property selected by the Committee
or the Board, in its sole discretion; (ii) that the Award be assumed by the
successor or survivor corporation, or a parent or subsidiary thereof, or shall
be substituted for by similar options, rights or awards covering the shares of
the successor or survivor corporation, or a parent or subsidiary thereof, with
appropriate adjustments as to the number and kind of shares and prices; (iii)
that, subject to Section 6(g)(viii), the Award shall be exercisable or payable
or fully vested with respect to all Shares covered thereby, notwithstanding
anything to the contrary in the applicable Award Agreement; or (iv) that the
Award cannot vest, be exercised or become payable after a date certain in the
future, which may be the effective date of the event. (c) Correction of Defects,
Omissions and Inconsistencies. The Committee may, without prior approval of the
shareholders of the Company, correct any defect,



--------------------------------------------------------------------------------



 
[a612020ex101024.jpg]
supply any omission or reconcile any inconsistency in the Plan or in any Award
or Award Agreement in the manner and to the extent it shall deem desirable to
implement or maintain the effectiveness of the Plan. Section 8. Income Tax
Withholding In order to comply with all applicable federal, state, local or
foreign income tax laws or regulations, the Company may take such action as it
deems appropriate to ensure that all applicable federal, state, local or foreign
payroll, withholding, income or other taxes, which are the sole and absolute
responsibility of a Participant, are withheld or collected from such
Participant. In order to assist a Participant in paying all or a portion of the
applicable taxes to be withheld or collected upon exercise or receipt of (or the
lapse of restrictions relating to) an Award, the Committee, in its discretion
and subject to such additional terms and conditions as it may adopt, may permit
the Participant to satisfy such tax obligation by (a) electing to have the
Company withhold a portion of the Shares otherwise to be delivered upon exercise
or receipt of (or the lapse of restrictions relating to) such Award with a Fair
Market Value equal to the amount of such taxes (but only to the extent necessary
to satisfy minimum statutory withholding requirements if required by ASC Topic
718 to avoid adverse accounting treatment) or (b) delivering to the Company
Shares other than Shares issuable upon exercise or receipt of (or the lapse of
restrictions relating to) such Award with a Fair Market Value equal to the
amount of such taxes. The election, if any, must be made on or before the date
that the amount of tax to be withheld is determined. Section 9. General
Provisions (a) Currency. Unless otherwise specified, all currency amounts are
stated in United States dollars. (b) No Rights to Awards. No Eligible Person,
Participant or other Person shall have any claim to be granted any Award under
the Plan, and there is no obligation for uniformity of treatment of Eligible
Persons, Participants or holders or beneficiaries of Awards under the Plan. The
terms and conditions of Awards need not be the same with respect to any
Participant or with respect to different Participants. (c) Award Agreements. No
Participant shall have rights under an Award granted to such Participant unless
and until an Award Agreement shall have been signed by the Participant (if
requested by the Company), or until such Award Agreement is delivered and
accepted through an electronic medium in accordance with procedures established
by the Company. An Award Agreement need not be signed by a representative of the
Company unless required by the Committee. Each Award Agreement shall be subject
to the applicable terms and conditions of the Plan and



--------------------------------------------------------------------------------



 
[a612020ex101025.jpg]
any other terms and conditions (not inconsistent with the Plan) determined by
the Committee. (d) Plan Provisions Prevail. In the event that any provision of
an Award Agreement conflicts with or is inconsistent in any respect with the
terms of the Plan as set forth herein or subsequently amended, the terms of the
Plan shall prevail. (e) No Rights of Shareholders. Except with respect to Shares
issued under Awards (and subject to such conditions as the Committee may impose
on such Awards pursuant to Section 6(c)(i) or Section 6(e)), neither a
Participant nor the Participant’s legal representative shall be, or have any of
the rights and privileges of, a shareholder of the Company with respect to any
Shares issuable upon the exercise or payment of any Award, in whole or in part,
unless and until such Shares have been issued. (f) No Limit on Other
Compensation Arrangements. Nothing contained in the Plan shall prevent the
Company or any Affiliate from adopting or continuing in effect other or
additional compensation plans or arrangements, and such plans or arrangements
may be either generally applicable or applicable only in specific cases. (g) No
Right to Employment. The grant of an Award shall not be construed as giving a
Participant the right to be retained as an employee of the Company or any
Affiliate, nor will it affect in any way the right of the Company or an
Affiliate to terminate a Participant’s employment at any time, with or without
Cause, in accordance with applicable law. In addition, the Company or an
Affiliate may at any time dismiss a Participant from employment free from any
liability or any claim under the Plan or any Award, unless otherwise expressly
provided in the Plan or in any Award Agreement. Nothing in this Plan shall
confer on any person any legal or equitable right against the Company or any
Affiliate, directly or indirectly, or give rise to any cause of action at law or
in equity against the Company or an Affiliate. Under no circumstances shall any
person ceasing to be an employee of the Company or any Affiliate be entitled to
any compensation for any loss of any right or benefit under the Plan which such
employee might otherwise have enjoyed but for termination of employment, whether
such compensation is claimed by way of damages for wrongful or unfair dismissal,
breach of contract or otherwise. By participating in the Plan, each Participant
shall be deemed to have accepted all the conditions of the Plan and the terms
and conditions of any rules and regulations adopted by the Committee and shall
be fully bound thereby.



--------------------------------------------------------------------------------



 
[a612020ex101026.jpg]
(h) Governing Law. The internal law, and not the law of conflicts, of the
Province of British Columbia, Canada shall govern all questions concerning the
validity, construction and effect of the Plan or any Award, and any rules and
regulations relating to the Plan or any Award. (i) Severability. If any
provision of the Plan or any Award is or becomes or is deemed to be invalid,
illegal or unenforceable in any jurisdiction or would disqualify the Plan or any
Award under any law deemed applicable by the Committee, such provision shall be
construed or deemed amended to conform to applicable laws, or if it cannot be so
construed or deemed amended without, in the determination of the Committee,
materially altering the purpose or intent of the Plan or the Award, such
provision shall be stricken as to such jurisdiction or Award, and the remainder
of the Plan or any such Award shall remain in full force and effect. (j) No
Trust or Fund Created. Neither the Plan nor any Award shall create or be
construed to create a trust or separate fund of any kind or a fiduciary
relationship between the Company or any Affiliate and a Participant or any other
Person. To the extent that any Person acquires a right to receive payments from
the Company or any Affiliate pursuant to an Award, such right shall be no
greater than the right of any unsecured general creditor of the Company or any
Affiliate. (k) Other Benefits. No compensation or benefit awarded to or realized
by any Participant under the Plan shall be included for the purpose of computing
such Participant’s compensation or benefits under any pension, retirement,
savings, profit sharing, group insurance, disability, severance, termination
pay, welfare or other benefit plan of the Company, unless required by law or
otherwise provided by such other plan. (l) No Fractional Shares. No fractional
Shares shall be issued or delivered pursuant to the Plan or any Award, and the
Committee shall determine whether cash shall be paid in lieu of any fractional
Share or whether such fractional Share or any rights thereto shall be canceled,
terminated or otherwise eliminated. (m) Headings. Headings are given to the
sections and subsections of the Plan solely as a convenience to facilitate
reference. Such headings shall not be deemed in any way material or relevant to
the construction or interpretation of the Plan or any provision thereof.



--------------------------------------------------------------------------------



 
[a612020ex101027.jpg]
Section 10. Clawback or Recoupment All Awards under this Plan shall be subject
to any applicable law, rule or regulation or applicable stock exchange rule,
including, without limitation, Section 304 of the Sarbanes-Oxley Act of 2002,
Section 954 of the Dodd-Frank Wall Street Reform and Consumer Protection Act and
any applicable stock exchange listing rule adopted pursuant thereto. Awards may
be granted with additional clawback or recoupment conditions or provisions as
may be determined by the Committee. Section 11. Effective Date of the Plan This
Plan, which was adopted by the Board on April 5 2016 and approved by the
shareholders of the Company at the annual meeting of shareholders of the Company
held on May 19, 2016, is effective as of and from the date of such shareholder
approval (the “Effective Date”). For the avoidance of doubt, the provisions of
subparagraphs 6(g)(ix), (x) and (xi) of this Plan, which were adopted by the
Committee on May 9, 2019 to provide for the memorialization in this Plan of
those terms and conditions that applied to Awards granted under this Plan since
the Effective Date, are also effective as of and from the Effective Date
notwithstanding the actual date of grant of any applicable Award Agreement.
Section 12. Term of the Plan No Award shall be granted under the Plan, and the
Plan shall terminate, on the tenth anniversary of the Effective Date, or any
earlier date of discontinuation or termination established pursuant to Section
7(a) of the Plan; provided, however, that no Performance Award shall be granted
under the Plan after the first shareholder meeting to occur in the fifth year
following the year in which shareholders approved the Performance Goals unless
and until the Performance Goals or the Plan is re-approved by the shareholders.
Unless otherwise expressly provided in the Plan or in an applicable Award
Agreement, any Award theretofore granted may extend beyond such dates, and the
authority of the Committee provided for hereunder with respect to the Plan and
any Awards, and the authority of the Board to amend the Plan, shall extend
beyond the termination of the Plan.



--------------------------------------------------------------------------------



 
[a612020ex101028.jpg]
AMENDMENT NO. 1 TO THE ARBUTUS BIOPHARMA CORPORATION 2016 OMNIBUS SHARE AND
INCENTIVE PLAN The Arbutus Biopharma Corporation 2016 Omnibus Share and
Incentive Plan, as supplemented (the “Plan”), is hereby amended (this
“Amendment”) as set forth below, effective as of the date of adoption of this
Amendment by the Board of Directors (the “Board”) of Arbutus Biopharma
Corporation (the “Company”). 1. Section 6(e). The last sentence of Section 6(e)
of the Plan is hereby amended and restated to read in its entirety as follows:
“Notwithstanding the foregoing, (i) the Committee may not grant Dividend
Equivalents to Eligible Persons in connection with grants of Options, Stock
Appreciation Rights or other Awards the value of which is based solely on an
increase in the value of the Shares after the date of grant of such Award, and
(ii) no dividend or Dividend Equivalent payments shall be made to a Participant
with respect to any Award prior to the date on which all vesting conditions or
restrictions relating to such Award (or portion thereof to which the dividend or
Dividend Equivalent relates) have been satisfied, waived or lapsed.” 2. Section
6(g). Section 6(g)(viii) of the Plan is hereby removed in its entirety. Sections
6(g)(ix), (x) and (xi) of the Plan are hereby renumbered to Sections 6(g)(viii),
(ix) and (x), respectively. 3. Section 7(b). Section 7(b) of the Plan is hereby
amended and restated to read in its entirety as follows: “Change in Control.
Upon the effective time of a Change in Control, except as otherwise provided in
an applicable Award Agreement or in another written agreement with a
Participant, the parties to the Change in Control may agree that Awards shall be
assumed, continued or substituted for by the successor entity, with appropriate
adjustments as to the number and kind of shares and prices subject to the Award.
Except as otherwise provided in an applicable Award Agreement or in another
written agreement with a Participant, if, within twelve (12) months following a
Change in Control in which a Participant’s Awards are assumed, continued or
substituted for by the successor entity, the Participant’s status as a service
provider is terminated without Cause by the Company or an Affiliate (or a
successor company of the Company or such Affiliate), excluding, for such
purposes, a transfer of employment or service by the service provider between or
among the Company and one or more Affiliates, then all of the Participant’s
outstanding Awards shall become fully vested and exercisable as of the moment
immediately prior to such termination. In the event Awards are not assumed,
continued or substituted for by the successor entity in a Change in Control,
upon the effective time of the Change in Control, the Plan and all Awards shall
terminate. In the event of such termination, except as



--------------------------------------------------------------------------------



 
[a612020ex101029.jpg]
otherwise may be provided in an applicable Award Agreement or in another written
agreement with a Participant, all Options and Stock Appreciation Rights with
time- based vesting conditions or restrictions shall become fully exercisable as
of the effective time of the Change in Control, all other Awards with time-based
vesting conditions or restrictions shall become fully vested and nonforfeitable
as of the effective time of the Change in Control, and all Awards with
conditions and restrictions relating to the attainment of performance goals
shall be deemed to vest and become nonforfeitable as of the effective time of
the Change in Control assuming the higher of (i) achievement of all relevant
performance goals at the “target” level (prorated based upon the length of time
within the performance period that elapsed prior to the Change in Control) or
(ii) actual achievement as of a date reasonably proximal to the date of the
consummation of the Change in Control, as determined by the Committee or the
Board in its sole discretion. For purposes of clause (ii) of the preceding
sentence, if, based on the discretion of the Committee or the Board, actual
achievement is not determinable, the relevant performance goals shall be deemed
to have been achieved at the “target” level (prorated based upon the length of
time within the performance period that elapsed prior to the Change in Control).
In addition, in the event of such termination, the Committee or the Board shall
have the option, in its sole discretion, (a) to make or provide for a payment,
in cash or in kind, to Participants holding Options and Stock Appreciation
Rights equal to the difference between the per share consideration paid in the
Change in Control transaction and the exercise price or grant price, as
applicable, of the Options or Stock Appreciation Rights and/or (b) to provide
that each Participant shall be permitted, within a specified period of time
prior to the Change in Control, to exercise all outstanding Options and Stock
Appreciation Rights, to the extent then exercisable. For purposes of clause (a)
of the preceding sentence, if the exercise price or grant price, as applicable,
of any Option or Stock Appreciation Right is equal to or greater than the per
share consideration paid in the Change in Control transaction, the Committee or
the Board may, in its sole discretion, cancel the Option or Stock Appreciation
Right without the payment of consideration therefor. The Committee or the Board
shall also have the option, in its sole discretion, to make or provide for a
payment, in cash or in kind, to holders of other Awards in an amount equal to
the per share consideration paid in the Change in Control transaction multiplied
by the number of vested Shares subject to the Award.” 4. Section 11. The
references to Sections 6(g)(ix), (x) and (xi) in Section 11 of the Plan are
hereby changed to Sections 6(g)(viii), (ix) and (x), respectively. 5. The Plan
shall otherwise be unchanged by this Amendment.



--------------------------------------------------------------------------------



 
[a612020ex101030.jpg]
To record adoption of this Amendment of the Plan by the Board as of April 22,
2020, the Company has caused its authorized officer to execute this Amendment to
the Plan. ARBUTUS BIOPHARMA CORPORATION By:_/s/ William H.
Collier____________________ William H. Collier President and Chief Executive
Officer



--------------------------------------------------------------------------------



 
[a612020ex101031.jpg]
AMENDMENT NO. 2 TO THE ARBUTUS BIOPHARMA CORPORATION 2016 OMNIBUS SHARE AND
INCENTIVE PLAN The Arbutus Biopharma Corporation 2016 Omnibus Share and
Incentive Plan, as supplemented and amended (the “Plan”), is hereby amended
(this “Amendment”) as set forth below, effective as of the date of adoption of
this Amendment by the Board of Directors (the “Board”) of Arbutus Biopharma
Corporation (the “Company”), subject to the approval of this Amendment by the
shareholders of the Company, as provided below. 1. Section 4(a). The first
sentence of Section 4(a) of the Plan is hereby amended and restated to read in
its entirety as follows: “Subject to adjustment as provided in Section 4(c) of
the Plan, the aggregate number of Shares that may be issued under all Awards
under the Plan shall equal 8,000,000.” 2. Section 6(a)(iv)(A). Section
6(a)(iv)(A) of the Plan is hereby amended and restated to read in its entirety
as follows: “The aggregate number of Shares that may be issued under all U.S.
Incentive Stock Options under the Plan shall be 8,000,000 Shares.” 3. The Plan
shall otherwise be unchanged by this Amendment. 4. This Amendment is adopted
subject to approval by the shareholders of the Company at the Company’s 2020
annual general meeting of shareholders on May 28, 2020 (the “Annual Meeting”).
If the shareholders fail to approve this Amendment at the Annual Meeting, the
Plan shall continue in existence in accordance with its terms. To record
adoption of this Amendment of the Plan by the Board as of April 22, 2020, and
approval of this Amendment by the shareholders on May 28, 2020, the Company has
caused its authorized officer to execute this Amendment to the Plan. ARBUTUS
BIOPHARMA CORPORATION By:_/s/ William H. Collier____________________ William H.
Collier President and Chief Executive Officer



--------------------------------------------------------------------------------



 